Citation Nr: 0945233	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for status post excision, 
osteophyte, dorsum right hand.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for status post excision, 
ganglion cyst, left wrist.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a rating higher than 20 percent for a low 
back disability, residuals of a lumbar laminectomy at L4-5.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) 
in the Army Reserves, including from June to October 1975, 
from June 16 to 30, 1979, and from July 12 to 26 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2006, as support for his claims, the Veteran 
testified at a hearing at the RO before a local decision 
review officer (DRO).

In an August 2007 decision the RO essentially reopened and 
then granted another claim the Veteran had appealed to the 
Board - for service connection for a right knee disorder.  
So that claim is no longer at issue inasmuch as he did not 
separately appeal the initial rating or effective date 
assigned for that disability.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997)

It equally deserves mentioning that an April 1991 letter 
informed the Veteran that he needed to submit new and 
material evidence to reopen his previously denied, unappealed 
claim for service connection for an acquired psychiatric 
disorder ("nervous condition").  Records show the RO had 
earlier denied his claims for "nervousness" and 
schizophrenoform disorder.  And since he also did not appeal 
the RO's April 1991 determination, despite being apprised of 
his procedural and appellate rights, new and material 
evidence is indeed required to reopen this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  He has since, however, also 
additionally claimed entitlement to service connection 
specifically for PTSD, and there is no prior decision 
specifically addressing this condition, so no prior finality 
and no preliminary requirement of new and material evidence.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (a newly-
diagnosed psychiatric disorder, e.g., PTSD, even if medically 
related to a previously diagnosed disorder, such as 
depressive neurosis, is not the same for jurisdictional 
purposes when it has not been previously considered.  See 
also Sawyer v. Derwinski, 1 Vet. App. 130, 134 (1991).  Cf., 
Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd 17 F.3d 
368 (Fed. Cir. 1994) (when liberalizing legislation creates a 
new basis of entitlement to VA benefits, a claim under such 
legislation is a claim separate and distinct from the claim 
previously denied prior to such legislation).  But see, too, 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) 
(indicating separate theories in support of a claim for 
benefits for a particular disability does not equate to 
separate claims for benefits for that disability).

Regrettably, because they need to be further developed, the 
Board is remanding the claims for a rating higher than 20 
percent for the low back disability and for a TDIU.  The 
remand will be via the Appeals Management Center (AMC).  
The Board is going ahead and deciding all of the remaining 
claims, however.




FINDINGS OF FACT

1.  The additional evidence received since a March 1991 
rating determination not to reopen the claims for service 
connection for status post excision of an osteophyte from the 
dorsum of the right hand and for status post excision of a 
ganglion cyst from the left wrist is redundant or cumulative 
of evidence previously considered or does not relate to 
unestablished facts necessary to substantiate these claims.

2.  The additional evidence received since the April 1991 
rating determination not to reopen the claim for service 
connection for an acquired psychiatric disorder, inclusive of 
a nervous condition and schizophrenoform disorder, is 
redundant or cumulative of evidence previously considered or 
does not relate to an unestablished fact necessary to 
substantiate this claim.

3.  There is no current DSM-IV diagnosis of PTSD.

CONCLUSIONS OF LAW

1.  The RO's March 1991 determination not to reopen the 
claims for service connection for status post excision of an 
osteophyte from the dorsum of the right hand and for status 
post excision of a ganglion cyst from the left wrist is 
final. 38 U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since 
that decision to reopen these claims.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).

3.  The RO's April 1991 determination not to reopen the claim 
for service connection for an acquired psychiatric disorder, 
inclusive of a nervous condition and schizophrenoform 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

4.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2009).

5.  The Veteran does not have PTSD due to disease or injury 
incurred in or aggravated by his Army Reserve service.  38 
U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  VA's Office of General Counsel also issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2004.  
The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  And as 
for the Dingess requirements, since the Board is denying 
service connection for PTSD and not reopening the remaining 
claims, the downstream disability rating and effective date 
elements of the claims are ultimately moot.  So not providing 
notice concerning these downstream elements of the claims is 
non-prejudicial, i.e., harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2009).

Importantly, that May 2004 VCAA notice letter complies with 
the Court's decision in Kent since the letter sufficiently 
explained the bases of the prior denials, i.e., 
the deficiencies in the evidence when the claims for status 
post excision, osteophyte, dorsum right hand, and status post 
excision, ganglion cyst, left wrist, were previously 
considered.  In that May 2004 VCAA letter, the RO references 
a March 1988 rating decision as final and binding concerning 
these hand and wrist claims, and a February 1982 decision 
concerning the claim for an acquired psychiatric disorder 
(schizophrenoform disorder).  In fact, March and April 1991 
final rating determinations declined to reopen those claims 
in the absence of new and material evidence.  The May 2004 
notice letter notifies the Veteran of the underlying denials 
based on no incurrence shown in service and no additional 
evidence since suggesting a correlation between these 
conditions and his service.

Consider, as well, that the RO provided the Veteran that May 
2004 VCAA notice before initially adjudicating his claims in 
October 2004, the preferred sequence.  See Pelegrini II, 
Mayfield IV and Prickett, supra.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and private medical treatment 
records.  The Social Security Administration (SSA) informed 
VA that his disability benefits records were unavailable.

Also, regarding the claim for PTSD, VA provided the Veteran 
an examination for an opinion concerning whether he has this 
condition and, if he does, whether it is attributable to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  But as will be further explained, it was 
determined he does not have PTSD.  And concerning his 
remaining claims for an acquired psychiatric disorder (other 
than PTSD) and for hand and wrist disorders, VA does not have 
an obligation to provide examinations and opinions regarding 
these claims unless and until there is new and material 
evidence to reopen these claims.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  As the Board will explain, there is 
not, so all assistance required by the VCAA has been 
provided.  38 U.S.C.A. § 5103A.

Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Status Post Excision, 
Osteophyte, Dorsum Right Hand, and Status Post Excision, 
Ganglion Cyst, Left Wrist

The Veteran attributes these disorders to his active military 
service, including his ACDUTRA.  

Since, however, these claims have been previously considered 
and denied, and he did not appeal the earlier decision, there 
must be new and material evidence to reopen these claims.  
Moreover, the Board must make this threshold preliminary 
determination, before proceeding further, because this 
initial determination affects the Board's jurisdiction to 
adjudicate these claims on their underlying merits.  
If the Board finds that no such evidence has been submitted, 
then that is where the analysis must end and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); and McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  See also VAOPGCPREC 05-92 
(March 4, 1992).



In a February 1988 rating decision, the RO denied the 
Veteran's claims for service connection for status post 
excision, osteophyte, dorsum right hand, and for status post 
excision, ganglion cyst, left wrist.  The evidence on file at 
the time included VA clinical records of surgery for his 
hands, right and left, and 
post-surgery follow-up.  

The RO sent the Veteran a letter in March 1988 notifying him 
of the denial of his claims, indicating that (service) 
records did not show incurrence of pathology of the hands.  
Enclosed with that letter was VA Form 4107, Notice of 
Procedural and Appellate Rights, but he did not appeal.  So 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  

The Veteran later attempted to reopen his claims regarding 
his hands and wrists, and in November 1990 and March 1991 
letters from the RO he was informed that new and material 
evidence was needed to reopen these claims and that no such 
evidence had been received.  The RO explained that it still 
was not established that his hand and wrist disabilities were 
incurred in or aggravated by his active military service, 
including his ACDUTRA.  He did not appeal, so that March 1991 
decision also is final and binding on him based on the 
evidence then of record.  Id. 

This, in turn, means there must be new and material evidence 
since those final and binding decisions to reopen these 
claims and warrant further consideration of them on a de novo 
basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The evidence to be 
considered in making this determination is that added to the 
record since the last final denial on any basis, that is, 
irrespective of whether it was on the underlying merits or a 
denial of a prior petition to reopen the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

If there is new and material evidence, VA must reopen these 
claims and review their former disposition.  38 U.S.C.A. § 
5108.



The Veteran filed his current petition to reopen these claims 
in May 2004, and additional evidence has been received.  So 
under the revised standards (effective for petitions to 
reopen, as here, filed on or after August 29, 2001), 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed. 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The vast majority of the additional evidence that has been 
received consists of medical evidence from the 1980s through 
2007 concerning treatment for physical and mental 
disabilities unrelated to the hand and wrist disabilities 
specifically at issue.  So in this respect this additional 
evidence, even if new, is not material, meaning relevant, to 
these hand and wrist claims.  And although a certain portion 
of these records concern treatment and symptoms regarding the 
hands and fingers, this evidence is merely duplicative and 
redundant - and therefore not new, because evidence already 
on file shows essentially the same thing, i.e., hand and 
wrist disorders.  So merely showing additional, more recent 
treatment of disorders already acknowledged as existing adds 
nothing of substance to these claims.  That is to say, none 
of this additional evidence addresses the etiology of the 
hand and wrist disorders, including especially any possible 
relation to the Veteran's military service.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the Veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Received in early 2007 were SPRs and STRs, including from 
during the Veteran's ACDUTRA service in 1975.  These records 
were not previously considered, yet they, too, are 
unremarkable for any findings insofar as relevant pathology 
involving the hands and/or wrists, including an osteophyte of 
the dorsum of the right hand or a ganglion cyst on the left 
wrist.  So while new in that they were not previously 
considered, these records are not material to the hand and 
wrist claims.

The Veteran's June 2006 personal hearing testimony regarding 
the circumstances of his right and left hand and wrist 
disabilities, where he alleges they are due to heavy lifting 
in service, is cumulative of allegations he made prior to the 
RO previously denying these claims.  He is merely reiterating 
arguments.  Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The Veteran, therefore, has not submitted any additional 
evidence suggesting a correlation between his hand and wrist 
disorders and his military service, including the type of 
heavy lifting alleged.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).  Regarding his lay testimony of this 
purported correlation, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that a layman generally is not 
competent to offer a diagnosis and medical opinion regarding 
causation, and that such evidence does not provide a basis on 
which to reopen a claim of service connection.  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

So this additional evidence does not raise a reasonable 
possibility of substantiating the Veteran's claims.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Moreover, in the absence 
of new and material evidence, the benefit-of-the-doubt rule 
does not apply, and the petition to reopen these claims for 
service connection for status post excision, osteophyte, 
dorsum right hand, and for status post excision, ganglion 
cyst, left wrist, must be denied.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for an Acquired Psychiatric 
Disorder other than PTSD

As already alluded to, the RO has previously considered and 
denied the Veteran's claim for service connection for an 
acquired psychiatric disorder, inclusive of a "nervous 
condition" ("nervousness") and schizophrenoform disorder.  
And in an April 1991 letter, the RO informed him that, 
because of the prior final and binding denials of this claim, 
he needed to submit new and material evidence.

And, again, the Board must make this threshold preliminary 
determination, irrespective of the RO's, because this initial 
determination affects the Board's jurisdiction to adjudicate 
this claim on its underlying merits.  If the Board finds that 
no such evidence has been submitted, then that is where the 
analysis must end and what the RO determined in this regard 
is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  See also VAOPGCPREC 05-92 (March 4, 1992).

The report of a June 1981 VA hospitalization indicates the 
Veteran was treated for schizophrenoform disorder, and a 
February 1982 RO decision determined he was entitled to 
nonservice-connected (NSC) pension benefits for this 
condition.  In September and November 1983, subsequent to 
receipt of clinical records of his treatment for 
schizophrenia, he was informed by the RO that new and 
material evidence was required to reopen his claim for 
service connection for nervousness.

In the April 1991 RO letter mentioned, in response to his 
claim for service connection for a nervous disorder, the 
Veteran was informed that new and material evidence was 
needed to reopen this claim.  A VA Form 4107, explaining his 
procedural and appellate rights, was included with that April 
1991 letter.  He did not appeal, so that decision is final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.

The Veteran has petitioned to reopen this claim, and since 
that March 1991 RO determination and April 1991 letter 
additional evidence has been received.  This additional 
evidence consists of private and VA clinical records from 
1979 through 2007, some previously considered, showing 
treatment for unrelated physical disorders, and for 
schizophrenia, psychotic symptoms, and substance abuse 
disorders.  In a September 2006 PTSD examination report, the 
examiner noted there was no documentation in the claims 
folder that the Veteran had received treatment for or was 
diagnosed with schizophrenia prior to his discharge from the 
Army Reserves in 1980.  These records are cumulative or 
redundant of evidence previously considered since they merely 
reaffirm the Veteran has mental illness (that is, aside from 
PTSD).  But this point was no longer being disputed even when 
the RO previously considered and denied this claim, and there 
continues to be no indication of a correlation between this 
mental illness and his military service, another fundamental 
requirement for service connection.

Received in early 2007 were service personnel, treatment, and 
physical examination records for periods of ACDUTRA in the 
Army Reserves beginning in June 1975.  But these records do 
not contain any findings or diagnoses referable to a 
psychiatric disorder, including schizophrenia or an anxiety 
neurosis (nervous disorder).  So even if these additional 
records are new in that they were not previously considered, 
they still are not material to the claim inasmuch as they 
do not suggest the Veteran's psychiatric symptoms - 
regardless of the specific diagnosis, initially manifested 
during his service or, in the case of his schizophrenia, 
within one year of his discharge to a compensable degree of 
at least 10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384.

The Veteran's June 2006 personal hearing testimony regarding 
his psychiatric pathology and its purported etiology is 
cumulative of previously considered evidence and does not 
raise a reasonable possibility of substantiating the claim.  
He is merely reiterating arguments.  Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

And regarding his lay testimony of this purported correlation 
between his psychiatric disorder (other than PTSD) and 
military service, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that a layman generally is not competent to 
offer a diagnosis and medical opinion regarding causation, 
and that such evidence does not provide a basis on which to 
reopen a claim of service connection.  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

So the additional evidence received since the last final and 
binding RO determination in April 1991 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  The additional evidence is not both new and 
material and, therefore, insufficient to reopen the claim.  
38 U.S.C.A. § 5108.  The benefit-of-the-doubt rule does not 
apply in this absence of new and material evidence.  Annoni, 
supra. 

Service Connection for PTSD, Specifically

The Veteran's claim for mental illness is not limited to his 
schizophrenoform disorder and/or nervous condition 
("nervousness"), but also includes PTSD.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in the line of duty; or (ii) from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident, i.e., stroke occurring during such 
training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.6(a) (2009).

The term ACDUTRA includes full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any State.  38 U.S.C.A. § 101(22) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(c) (2009).  The term 
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves or the National Guard of any State.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health 
profession's adoption of the DSM-IV as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  The 
Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard (e.g., whether a person's exposure to a traumatic 
event and response involved intense fear, helplessness, or 
horror).  Thus, as noted by the Court, a more susceptible 
person could have PTSD under the DSM-IV criteria given his or 
her exposure to a traumatic event that would not necessarily 
have the same effect on "almost everyone."  Cohen, 10 Vet. 
App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating his 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen, 10 Vet. App. at 
142.  That is to say, credible evidence of the occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Generally speaking, whether a stressful 
event in service occurred is a factual, not medical, 
determination.

If, however, a claim for PTSD is based on a personal 
(including sexual) assault in service, then evidence from 
sources other than a Veteran's service records may 
corroborate his or her account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).



Most fundamental to the claim, however, is first establishing 
the Veteran has the required DSM-IV diagnosis of PTSD.  
Because without this necessary diagnosis, there is no valid 
claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).

The Veteran had several periods of ACDUTRA in the Army 
Reserves, from June to October 1975, from June 16 to 30, 
1979, and from July 12 to 26 1980.  But his service personnel 
and other records do not show he engaged in combat or was 
subjected to personal assault.  Most importantly, though, the 
medical evidence of record does not show he has the required 
DSM-IV diagnosis of PTSD.

The Veteran had a VA mental status examination in September 
2006, including to determine whether he satisfied the DSM-IV 
criteria for a diagnosis of PTSD.  In the report of that 
evaluation, the examiner indicated the Veteran was unable to 
specify any stressors during service.  And the resulting 
diagnoses were limited to cocaine dependence and chronic 
paranoid schizophrenia.  Indeed, the examiner expressly 
indicated the Veteran did not meet the DSM-IV criteria for 
PTSD, and that there was not an identified traumatic event in 
service.

Review of the other records on file, including the Veteran's 
VA and private clinical records up to and including in 2007, 
shows psychiatric treatment limited to substance abuse and 
schizophrenia.  There is no indication of a diagnosis of 
PTSD.  In fact, during his January 2006 hearing, the Veteran 
testified that he had not served in combat and that he had 
not been diagnosed with or treated for PTSD.  So even he 
readily acknowledges he does not have this condition, which 
is fatal to his claim.  See Degmetich v. Brown, 8 Vet. App. 
208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability); see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting the requirement of current disability 
is satisfied when the claimant has disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).  Here, there is no such 
disability.

For these reasons and bases, the preponderance of the 
evidence is against this claim.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for status post 
excision, osteophyte, dorsum right hand is denied.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for status post 
excision ganglion cyst, left wrist, is denied.

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for an acquired 
psychiatric disorder, other than PTSD, is denied.

Service connection for PTSD also is denied.


REMAND

Records show the last VA compensation examination 
specifically for the Veteran's low back disability was in 
September 2006, more than 3 years ago.  The Court has held 
that when a Veteran claims that a disability is worse than 
when originally rated (or last examined by VA), and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).

The TDIU claim is "inextricably intertwined" with the 
Veteran's increased-rating claim for his low back disability.  
So the Board must also remand the TDIU claim.  See Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on 
a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996) (claims with common parameters should be 
considered concurrently to avoid piecemeal adjudication).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to reassess the 
severity of his low back disability, 
residuals of a lumbar laminectomy at L4-5.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination for the pertinent medical and 
other history.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner 
should report the range of motion 
measurements for the lumbar spine, 
in degrees, also specifying normal range 
of motion.  Address whether there is any 
pain, weakened movement, premature or 
excess fatigability or incoordination 
on movement, including causing additional 
limitation of motion above and beyond that 
objectively shown, such as during 
repetitive or prolonged movements or when, 
for example, the Veteran's symptoms are 
most problematic ("flare ups").  Also 
indicate whether there have been any 
incapacitating episodes, meaning periods 
of acute signs and symptoms requiring bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  
Also identify all neurological symptoms 
associated with the low back disability, 
including reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  As well, 
describe any peripheral nerve or nerves 
involved, such as if involving the lower 
extremities (manifested by weakness, 
numbness, other decreased sensation, 
etc.).

Medical opinion is also needed as to 
whether the Veteran's low back disability, 
his only service-connected disability, 
precludes him for obtaining and 
maintaining substantially gainful 
employment consistent with his level of 
education, work experience, and training, 
etc.

2.  Then readjudicate the claims for a 
higher rating for the low back disability 
and for a TDIU in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him and 
his representative a SSOC and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these remaining 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


